DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John S. Kern on January 6, 2021.

The application has been amended as follows: 
In the claims:
Claim 1, line 8-9: change “…greater than or equal to the preset report threshold…” to “…greater than or equal to a preset report threshold…”.
Claim 14, line 12-13: change “…greater than or equal to the preset report threshold…” to “…greater than or equal to a preset report threshold…”.
Claim 20, line 9-10: change “…greater than or equal to the preset report threshold…” to “…greater than or equal to a preset report threshold…”.

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 10-14 and 17-20 are allowed.
Regarding claim 1, prior art of record fails to teach the following claim limitations of “in response to determining that the first touch signal is greater than or equal to a preset report threshold and the second touch signal is less than the preset report threshold, controlling the screen to enter a high brightness mode and acquiring a fingerprint image on the fingerprint region; analyzing the fingerprint image to obtain an analysis result; and outputting a prompt based on the analysis result”; in combination with all other claim limitations. Regarding claim 14, prior art of record fails to teach the following claim limitations of “in response to determining that the first touch signal is greater than or equal to a preset report threshold and the second touch signal is less than the preset report threshold, control the screen to enter a high brightness mode and acquire a fingerprint image on the fingerprint region; analyze the fingerprint image to obtain an analysis result; and output a prompt based on the analysis result.”; in combination with all other claim limitations. Regarding claim 20, prior art of record fails to teach the following claim limitations of “in response to determining that the first touch signal is greater than or equal to a preset report threshold and the second touch signal is less than the preset report threshold, control the screen to enter a high brightness mode and acquire a fingerprint image on the fingerprint region; analyze the fingerprint image to obtain an analysis result; and output a prompt based on the analysis result.”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PREMAL R PATEL/           Primary Examiner, Art Unit 2623